Case 8:18-cv-00620-JVS-JDE Document 791 Filed 08/11/21 Page 1 of 5 Page ID #:49222

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-00620 JVS (JDEx)                                     Date   Aug. 11, 2021
 Title             Glaukos Corporation v. Ivantis, Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Ivantis’s Motion to Narrow
                        Asserted Claims for Trial


       Defendant Ivantis, Inc.’s (“Ivantis”) filed a motion to limit the number of patent
claims Plaintiff and Counter-Defendant Glaukos Corporation (“Glaukos”) can assert at
trial. Mot., Docket No. 773. Glaukos opposed, and Ivantis replied. Opp’n, Docket No.
775; Reply, Docket No. 778. The Court held a hearing at Glaukos’s request on August 9,
2021.

         For the following reasons, the Court GRANTS the motion.

                                                    I. BACKGROUND

       Glaukos filed this action for patent infringement against Ivantis on April 14, 2018.
Complaint, Docket No. 1. Glaukos asserts two patents: (1) U.S. Patent No. 6,626,858
(“the ’858 patent”), and (2) U.S. Patent No. 9,827,143 (“the ’143 patent”) (collectively,
the “Asserted Patents”). Id., Exs. A, B. The Asserted Patents disclose inventions relating
to the treatment of glaucoma. See id.

       On September 23, 2019, Ivantis moved to limit Glaukos’s asserted claims to 20
claims. Docket No. 266. At the time, Glaukos asserted 48 claims across the Asserted
Patents. On October 18, 2019, the parties stipulated that Glaukos would narrow its
asserted claims to 25 total claims, which the Court approved. Docket Nos. 300, 301.
Subsequently, Glaukos dropped two claims. Mot. at 2; Opp’n at 2.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
Case 8:18-cv-00620-JVS-JDE Document 791 Filed 08/11/21 Page 2 of 5 Page ID #:49223

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-00620 JVS (JDEx)                          Date   Aug. 11, 2021
 Title          Glaukos Corporation v. Ivantis, Inc.

       Glaukos currently asserts 23 claims across the Asserted Patents: claims 25-27,
37-38, 48, 52-54, 60-61, and 71 of the ’858 patent, and claims 2, 4, 6, 12, 19-21, 25, 28,
and 30-31 of the ’143 patent (collectively, the “Asserted Claims”). Mot. at 2; Opp’n at 2.
All of the Asserted Claims are dependent claims and depend from six independent claims.

       On June 17, 2020, the Court issued an order addressing several of the parties’
motions for summary judgement. Docket No. 726. In that order, the Court acknowledged
that Ivantis represented that it would not contest infringement of Claims 4, 28, 30, and 31
of the ’143 patent, found that Claim 30 of the ’143 patent is valid, found a single triable
issue regarding the validity of Claim 4 of the ’143 patent, and found that Ivantis’s
accused products practice the “distal portion” and “proximal portion” elements in many
of the Asserted Claims. Id. at 9-12, 14-23.

                                         II. DISCUSSION

       The Court is not persuaded that Glaukos needs to assert 23 claims. In In re Katz,
the Federal Circuit approved a district court order limiting the number of asserted claims
“provided that more claims could be added if [the patentee] could show that the
additional claims presented unique issues.” 639 F.3d 1303, at 1312 (Fed. Cir. 2011).
Glaukos bears the burden of showing good cause to assert additional claims. See
Sherwin-Williams Co. v. PPG Indus., Inc., No. 17-1023, 2021 WL 1110568, at *6 (W.D.
Pa. Mar. 23, 2021) (quoting Katz, 639 F.3d at 1313); see also Stamps.com Inc. v.
Endicia, Inc., 437 F. App’x 897, 902 (Fed. Cir. 2011) (finding no abuse of discretion for
refusing to grant motion to pursue additional claims where patentee “did not even attempt
to make a good cause showing”).
       Glaukos argues that there are six “unique issues” that justify its 23 asserted claims:
1) the claims of the Asserted Patents have different expiration dates; 2) there is no dispute
that some claims are infringed and/or invalid; 3) the dependent claims of the ’858 patent
each contain unique elements; 4) Ivantis’s validity arguments differ for each claim,
“including because the claims have different priority dates”; 5) allowing each of the
claims allows for Glaukos “to present the full scope of Ivantis’s copying of the ’858
Patent” for willfulness; and 6) Ivantis’s damages expert argues that damages should be
“allocated according to the value of the individual patented features recited in the asserted
claims[.]” Opp’n at 5-7.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 2 of 5
Case 8:18-cv-00620-JVS-JDE Document 791 Filed 08/11/21 Page 3 of 5 Page ID #:49224

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-00620 JVS (JDEx)                          Date   Aug. 11, 2021
 Title          Glaukos Corporation v. Ivantis, Inc.

       Those “unique issues” do not justify 23 asserted claims. First, regarding the
expiration dates of the Asserted Claims, Glaukos only identifies three distinct groups, one
more than the number of Asserted Patents. Similarly, Glaukos’s arguments regarding the
priority dates only divides the claims into three further groups: the Dimensional Claims
(Claims 37, 38, 60, and 61 of the ’858 patent), the Trough Claims (Claims 48 and 71 of
the ’858 patent and Claims 19 and 21 of the ’143 patent), and the others. See Docket No.
574 at 13-17. Second, that the parties and the Court have already addressed issues of
infringement and validity for certain claims does not justify asserting additional claims.
See VLSI Tech. LLC v. Intel Corp., No. 18-0966-CFC, 2020 WL 4437401, at *2 (D. Del.
Aug. 3, 2020) (“[I]f due process required courts to allow plaintiffs to assert a claim
merely because the claim presented a unique issue of infringement and/or validity, this
District Court—in which plaintiffs routinely assert in hundreds of patent cases each year
dozens of patents with dozens of claims—could not function.”).
       Third, as Ivantis emphasizes, “[m]erely identifying ‘different limitations’ among
the claims [of the ’858 patent is] not sufficient to ‘raise unique questions of infringement
or invalidity.’” Reply at 4 (quoting Universal Elecs. Inc. v. Roku Inc., No. SACV 18-
1580 JVS (ADx), 2019 WL 1878351, at *4 (C.D. Cal. Mar. 14, 2019)). Glaukos also
concedes that many of the Asserted Claims involve overlapping limitations, undercutting
its argument that each Asserted Claim is necessary to prove its willfulness case. Finally,
Glaukos’s damages expert asserts that the damages should be assessed on a patent-by-
patent basis, and Ivantis’s contention to the contrary does not justify Glaukos’s assertion
of additional claims.
       Nevertheless, the Court will not require Glaukos to limit the Asserted Claims to six
total claims. The Court agrees that the parties cannot practically try 23 asserted claims
across two patents to a jury, particularly given that Glaukos only proposes 12 hours per
side for trial. Ivantis’s request to limit the asserted claims to six total claims is
unreasonable, though. This is not a case involving tangentially related patents; rather, this
case involves two patents with significantly overlapping subject matter. Additionally, the
accused product is the same for both patents, and the relevant functionality is similar for
both as well. The parties also stipulated that Ivantis’s accused product infringes four
claims from the ’143 patent, and if Glaukos reasonably chose to assert those four claims,
it could assert at most two claims from the ’858 patent. Further, all but two of the asserted

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 3 of 5
Case 8:18-cv-00620-JVS-JDE Document 791 Filed 08/11/21 Page 4 of 5 Page ID #:49225

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 18-00620 JVS (JDEx)                                         Date     Aug. 11, 2021
 Title          Glaukos Corporation v. Ivantis, Inc.

claims from the ’858 patent only limit the dimensions of previously recited elements to
specific measurements. See ’858 patent, Claims 25, 26, 27, 37, 38, 52, 53, 54, 60, 61.
       The Court finds that limiting Glaukos to ten total claims strikes an appropriate
balance. The Federal Circuit Advisory Counsel’s Model Order proposes limiting the
number of asserted claims to five claims per patent, not to exceed 16. See A Model Order
Limiting Excess Patent Claims and Prior Art at 1-2, available at
https://patentlyo.com/media/docs/2013/07/model-order-excess-claims.pdf (accessed on
July 26, 2021).1 Although the Court will not require Glaukos to pick five claims from
each of the Asserted Patents, limiting Glaukos to ten total claims allows Glaukos to assert
the four claims Ivartis does not dispute infringe plus six additional claims.
      Accordingly, the Court orders Glaukos to limit the asserted claims to ten (10) total
claims on or before August 16, 2021.
                                          IV. CONCLUSION


    For the foregoing reasons, the Court GRANTS Ivantis’s motion. The Court also
DENIES Glaukos’s request for an additional two weeks to limit its asserted claims.




                                                                                                 :     0

                                                          Initials of Preparer      lmb




         1
          The Federal Circuit Advisory Council's Model Order was previously posted on the Federal
Circuit's website, but was later taken down to make clear that neither the court nor the advisory council
“sponsor[s] or endorse[s]” the order. See Model Orders, available at
http://www.cafc.uscourts.gov/sites/default/files/model orders.pdf (accessed July 26, 2021).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                     Page 4 of 5
Case 8:18-cv-00620-JVS-JDE Document 791 Filed 08/11/21 Page 5 of 5 Page ID #:49226

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-00620 JVS (JDEx)                         Date   Aug. 11, 2021
 Title          Glaukos Corporation v. Ivantis, Inc.




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                     Page 5 of 5
